Order entered September 27, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00494-CR

                                RONNIE DILLARD, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. MB12-63717-M

                                            ORDER
        The Court REINSTATES the appeal.

        On August 28, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the September 18, 2013 hearing

to file appellant’s brief.

        We ORDER appellant to file his brief by OCTOBER 18, 2013.             Because appellant’s

brief is already two months overdue, no further extensions will be granted. If appellant’s brief is

not filed by the date specified, we will order Nanette Hendrickson and the Dallas County Public
Defender’s Office removed as counsel and will order the trial court to appoint a new attorney to

represent appellant in this appeal.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jeffrey Rosenfield, Presiding Judge, County Criminal Court of Appeals No. 2;

Katherine Drew, Appellate-Chief, Dallas County Public Defender’s Office; Nanette

Hendrickson, Dallas County Public Defender’s Office; and the Dallas County District Attorney’s

Office.


                                                    /s/    LANA MYERS
                                                           JUSTICE